The defendant was convicted in the County Court of Suffolk county, New York, of forgery in the second degree as a second offense. On appeal the Appellate Division reversed the judgment of conviction and granted a new trial. The defendant, not satisfied with this relief and desiring a dismissal of the indictment as insufficient on its face, has appealed to this court, one of the justices of the Appellate Division certifying that in his opinion questions of law are involved which ought to be reviewed by this court.
We have no jurisdiction to entertain the appeal. Even if the People were the appellant we could not review a reversal on the facts. (People v. Redmond, 225 N.Y. 206.) Appeals in criminal cases are allowed only in the manner stated in title X, chapter I, of the Code of Criminal Procedure. (People v. Wolf,247 N.Y. 189; People v. Kevlon, 247 N.Y. 192.) Section 520, subdivision 3, applies to a defendant only where he desires to appeal from a judgment of conviction. The case does not fall within any of the classes enumerated in section 519. There is, therefore, no authority for an allowance of an appeal.
The appeal should be dismissed.
CARDOZO, Ch. J., POUND, CRANE, ANDREWS, LEHMAN, KELLOGG and O'BRIEN, JJ., concur.
Appeal dismissed. *Page 191